Citation Nr: 1727500	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-39 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for the orthopedic manifestations of status post herniated nucleus pulposus of the lumbosacral spine at L4-L5 and L5-S1 and status post intervertebral disc syndrome ("low back disability").

2.  Entitlement to an increased initial rating for the neurologic manifestations of a low back disability, currently rated as 10 percent disabling based on radiculopathy of the right lower extremity and as 10 percent disabling based on radiculopathy of the left lower extremity, both effective June 7, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that granted service connection for a low back disability and assigned an initial rating of 10 percent effective February 2, 2009.

In April 2015, the Board remanded the Veteran's claim to obtain additional treatment records and afford her another VA examination.  In August 2016, the Board granted an initial 20 percent rating for the orthopedic manifestations of the Veteran's low back disability and remanded the issues of entitlement to an initial rating in excess of 20 percent for the orthopedic manifestations of the low back disability and entitlement to an increased initial rating for the neurologic manifestations of that disability to obtain additional treatment records and another VA examination.  The requested development has now been accomplished, and there is no evidence that additional examinations are in order or that any relevant records have yet to be requested.  Thus, there has been substantial compliance with the Board's prior remand instructions, and an additional remand is not necessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that, in the code sheet accompanying the November 2016 rating decision it issued to implement the Board's August 2016 decision, the AOJ listed Diagnostic Code 5237 for the Veteran's low back disability and listed her right lower extremity radiculopathy as noncompensable.  However, the Veteran's low back disability was previously rated under Diagnostic Code 5243, the Board did not change that code in its 2016 decision, and no explanation for either that change or the change in the rating assigned for the Veteran's right lower extremity radiculopathy was provided by the AOJ.  Moreover, the AOJ stated that the Veteran's right lower extremity radiculopathy was assigned a 10 percent disability rating in the supplemental statement of the case that it issued on the same day.  Based on the foregoing, the Board assumes these changes in the code sheet were errors, and that they will be corrected by the AOJ following the Board's issuance of this decision.


FINDINGS OF FACT

1.  Throughout the claim period, the Veteran's low back disability has been manifested by forward flexion greater than 30 degrees; incapacitating episodes of intervertebral disc syndrome (IVDS) have not been shown.

2.  Throughout the claim period, the symptoms of right lower extremity radiculopathy associated with the Veteran's low back disability have most nearly approximated mild incomplete paralysis of the sciatic nerve.

3.  Throughout the claim period, the symptoms of left lower extremity radiculopathy associated with the Veteran's low back disability have most nearly approximated mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for a low back disability have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2016).

2.  Prior to June 7, 2010, the criteria for a separate rating of 10 percent, but no higher, for right lower extremity radiculopathy associated with the low back disability were met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, Diagnostic Codes 8520, 8620 (2016).

3.  Prior to June 7, 2010, the criteria for a separate rating of 10 percent, but no higher, for left lower extremity radiculopathy associated with the low back disability were met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, Diagnostic Codes 8520, 8620 (2016).

4.  Since June 7, 2010, the criteria for a rating in excess of 10 percent for right lower extremity radiculopathy associated with the low back disability have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, Diagnostic Codes 8520, 8620 (2016).

5.  Since June 7, 2010, the criteria for a rating in excess of 10 percent for left lower extremity radiculopathy associated with the low back disability have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, Diagnostic Codes 8520, 8620 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking a higher initial rating for the orthopedic and neurologic manifestations of her service-connected low back disability.  As will be discussed, the Board does not find that she is entitled to a higher rating for the orthopedic manifestations of that disability.  It does find, however, that she is entitled to 10 percent ratings for radiculopathy of the right and left lower extremities beginning on February 2, 2009, rather than on June 7, 2010.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.S. § 1155; 38 C.F.R. Part 4 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  In Fenderson v. West, 12 Vet. App. 119 (1999), however, the United States Court of Appeals for Veterans Claims (Court) held that the rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.

Following the Board's August 2016 decision, the orthopedic manifestations of the Veteran's low back disability are rated as 20 percent disabling throughout the claim period under Diagnostic Code 5243, intervertebral disc syndrome (IVDS).  IVDS may be evaluated (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine ("General Rating Formula") or under the Formula for Rating IVDS based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a.  

The Veteran's current disability rating for her low back was based on application of the General Rating Formula.  Under that formula, and as relevant here, a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.

Several of the notes that are associated with the General Rating Formula provide further guidance in rating diseases or injuries of the spine and are also relevant here.  Note 1 provides that associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Note 2 provides that, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Finally, note 5 discusses ankylosis.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Court in Mitchell v. Shinseki explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  25 Vet. App. 32; see also 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the Veteran or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

After reviewing the record, the Board finds that a rating in excess of 20 percent is not warranted for the orthopedic manifestations of the Veteran's low back disability under the General Rating Formula.

In that regard, in February 2008, prior to the Veteran's February 2009 discharge from service, an examiner documented forward flexion of her thoracolumbar spine to 90 degrees.  The examiner stated the Veteran's range of motion was additionally limited by pain, weakness, and lack of endurance with repetition, and noted that the major functional impact of her disability was pain with bending.  The Veteran reported that she experienced occasional pain in her mid-back that was elicited by physical activity and aggravated by stress.  She particularly described irritation of her back when vacuuming, mowing the lawn, lifting children, walking for prolonged periods, and driving.  She indicated the pain was relieved by rest and medication, such as Tylenol or Vicodin.

During private treatment in July 2009, the Veteran reported back pain that was better with rest and worse with activity.  She reported that she took Tylenol and Mobic to treat the pain.  The examining clinician reported "good" flexion of the thoracolumbar spine.

In June 2010, the Veteran sought private treatment for back pain that she reported experiencing "off and on" since 2003 but that had worsened in May 2010.  She reported that she had been exercising and running regularly, and denied any recent injury or change in routine.  She explained that she experienced a constant dull pain, sharp pain with motion, as well as pain with prolonged standing or walking.  The examining clinician documented full flexion of the thoracolumbar spine, with pain.

During an October 2010 new patient visit at a private facility in connection with the Veteran's desire for a refill of Mobic, a clinician reported normal movement of all of the Veteran's extremities, but tenderness, and moderate tenderness to palpation, in the bilateral lower lumbar paravertebral region. 

In July 2012, a VA examiner documented forward flexion of the Veteran's thoracolumbar spine to 90 degrees, with objective evidence of painful motion beginning at 65 degrees.  Following repetitive use testing, the Veteran's forward flexion decreased to 80 degrees.  The examiner reported functional loss in the form of less movement than normal, excess fatigability, and pain on movement.  A description of the effects of the Veteran's described flare-ups in terms of range of motion was not provided, but the Veteran reported that her flare-ups impaired her sleep and her ability to cook and care for her children.  She also described daily stiffness and constant pain in her back that limited her activities and affected her daily routine.  She stated that she took medication to treat her symptoms and occasionally used a brace.

During an August 2015 VA examination, the Veteran described constant back pain that flared up at times when she performed household chores.  The examiner documented forward flexion of the thoracolumbar spine to 80 degrees.  He noted that the Veteran's range of motion was painful but that additional limitation of motion was not elicited following repetitive use testing.  The examiner also stated that, per the Veteran's history, pain, weakness, or fatigability could significantly limit her functional ability during a flare-up or when her back was used repeatedly over time.  He concluded, however, that he could not quantify the range of motion that would be lost in those scenarios in terms of degrees without resorting to speculation, due to the multiple subjective and unmeasurable factors involved, such as severity of pain, weakness, repetitive use, pain medication use, compliance, psychological and motivational factors, and individual pain tolerance.

Finally, during an October 2016 VA examination, the Veteran described flare-ups of back pain where she was unable to get out of bed or bend.  She reported that the flare-ups that caused her to stay in bed did not last continuously for more than a day or two at a time.  She indicated that they were most severe in 2009 and 2010, particularly between June and October 2010, and that each flare lasted less than a week.  The Veteran reported that the last flare-up she experienced was approximately four months prior.

The foregoing evidence reflects that forward flexion of the Veteran's thoracolumbar spine has been limited to 80 degrees, with painful motion beginning at no less than 65 degrees, at worst.  The Board does not find that such limitation of motion, even considering the pain and additional, resulting limitation of motion the Veteran has reported during flare-ups, warrants finding that the orthopedic manifestations of her low back disability more nearly approximate the criteria for a 40 percent disability rating under the General Rating Formula.

In finding that a rating higher than 20 percent is not warranted, the Board has considered the Veteran's descriptions of her back symptoms, both during medical evaluations and in correspondence she has submitted to VA.  It acknowledges that she has reported an inability to bend at the waist, lift, stand, or sit for long periods of time without pain, that she is unable to carry, push, or pull heavy objects, that she has experienced severe flare-ups-primarily in 2010-that cause her to be unable to get out of bed or bend, and that her symptoms of pain, stiffness, and swelling limit her daily activities by impairing her ability to clean, do laundry, sleep comfortably, and play with her children.  However, the evidence does not show that pain, weakness, fatigue, muscle spasms, or incoordination cause further functional loss that more nearly approximates forward flexion of the thoracolumbar spine to 30 degrees or less, or ankylosis of the thoracolumbar spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Notably, the Veteran has described the flare-ups that prevent her from bending as lasting no more than two days at a time, even at their most severe, and the evidence of record closest in time to her 2010 flares suggests that she was still exercising regularly and that her flexion of the thoracolumbar spine far exceeded 30 degrees when she was not experiencing a flare-up.  Moreover, as the Board noted in its August 2016 decision, the objective range of motion findings documented during the claim period fall squarely within the criteria for a disability rating of 10 percent.  The Board granted a 20 percent rating throughout the claim period based on the functional loss the Veteran has described, but it does not find that those descriptions warrant an even higher rating.

Before moving to consideration of separate ratings for any neurologic abnormalities associated with the Veteran's low back disability as is warranted under the General Rating Formula, the Board notes that it has also considered whether evaluating the Veteran's disability under the Formula for Rating IVDS based on Incapacitating Episodes ("IVDS Formula") would be more beneficial to her, as she has asserted during the course of the claim.  

In her September 2010 VA Form 9, for example, the Veteran stated that she had experienced incapacitating episodes totaling between four and six weeks in the past 12 months.  Additionally, during the October 2016 VA examination, she described her flare-ups of back pain as requiring bed rest and stated that her most severe period of flare-ups-from June 2010 to October 2010-required bed rest continuously for a day or two at a time.

Unfortunately, a note to the IVDS Formula defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, IVDS Formula, Note 1.  As the record, including the Veteran's own statements, reflects that she was not prescribed bed rest by a physician at any point, application of the IVDS Formula is not appropriate.

In finding that the IVDS Formula does not apply, the Board acknowledges the October 2016 VA examiner's statement that, although bed rest was not specifically prescribed, "rest" was prescribed during the claim period.  However, the specific treatment note referenced by the VA examiner is the June 2010 private treatment record during which the Veteran described constant dull pain and sharp pain with motion and noted that she had been exercising and running regularly.  The clinician instructed the Veteran to continue with "relative rest and stretching on her own" and to follow up with him as needed.  The Board does not find that use of the phrase "relative rest" in that treatment record is tantamount to prescribed bed rest.  Indeed, that instruction was accompanied by an instruction to continue stretching and must be read in the context of the Veteran's report of regular exercise, including running, as well as the severity of the symptoms the clinician observed at that time.  In short, while the Board is sympathetic to the difficulties the Veteran's back symptoms have caused over the years, it does not find that evaluation of those symptoms on the basis of incapacitating episodes is warranted based on the evidence presented.

The Board turns, then, to consideration of appropriate ratings for any neurologic manifestations of the Veteran's low back disability.  Initially, it notes that no neurologic abnormalities other than radiculopathy of the bilateral lower extremities have been observed by clinicians or reported by the Veteran in connection with her low back disability at any point during the claim period.  Thus, the remaining question is whether her radiculopathy of the bilateral lower extremities is appropriately rated throughout that time.

Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  As relevant here, disability ratings of 10 and 20 percent are warranted, respectively, for mild and moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.

Words such as "moderate" and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.S. § 7104; 38 C.F.R. §§ 4.2, 4.6.

The RO granted the Veteran separate, 10 percent ratings for radiculopathy of each lower extremity, under Diagnostic Code 8699-8620, in a February 2013 rating decision.  38 C.F.R. § 4.124a.  It assigned June 7, 2010, effective dates for those ratings based on a private treatment note that documented decreased sensation in the Veteran's lower extremities on that date.  The Board finds, however, that the Veteran is entitled to 10 percent ratings for her right and left lower extremity radiculopathy throughout the claim period associated with her low back disability; in other words, from February 2, 2009, forward.

In that regard, the Veteran explained during her July 2012 VA examination that she first began experiencing sciatica in both lower extremities in 2002.  She stated that the symptoms, which she described as pain, tingling, and numbness, came and went, but that the condition had remained the same since that time.  Notably, a diagnosis of radiculopathy is included in the Veteran's service treatment records.  In short, although the Veteran has stated that her radicular symptoms were resolved on some occasions, the Board finds that, affording her the benefit of the doubt, separate, 10 percent ratings are warranted for those symptoms throughout the claim period.  

The Board does not, on the other hand, find that the Veteran is entitled to ratings in excess of 10 percent for her right and left lower extremity radiculopathy.  In that regard, the radiculopathy in her lower extremities has been characterized as no more than mild by VA examiners throughout the claim period, and her symptoms during that time do not suggest that such characterization of her radiculopathy was inappropriate or that radiculopathy of moderate severity was more nearly approximated at any point.  For example, during treatment in June 2010, the Veteran described pain and numbness in her right leg, and the clinician observed normal sensation in the lower extremities aside from decreased sensation to soft touch.  During her July 2012 VA examination, decreased sensation and moderate numbness were noted in the Veteran's left lower extremity, and intermittent pain was noted in both lower extremities.  Although the Veteran described more intense pain in her legs when providing her medical history, she stated that the pain came and went, and described only occasional tingling and numbness.  During her August 2015 VA examination, the Veteran reported that she had not had sciatica for a long time.  During her October 2016 VA examination, mild paresthesias, numbness, and intermittent pain were noted in the Veteran's bilateral lower extremities.  Based on the foregoing symptoms and the July 2012 and October 2016 VA examiners' characterizations of the Veteran's bilateral lower extremity radiculopathy as mild, the Board finds that 10 percent disability ratings are most nearly approximated.

In summary, the Board finds that the orthopedic manifestations of the Veteran's low back disability should be rated as 20 percent disabling throughout the claim period, and that her right and left lower extremity radiculopathy should each be rated as 10 percent disabling throughout the claim period.  

In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine and has applied it in determining that compensable ratings for right and left lower extremity radiculopathy are warranted prior to June 7, 2010.  However, to the extent that the Veteran's claim is being denied, the Board finds that the preponderance of the evidence is against ratings higher than those 

	(CONTINUED ON NEXT PAGE)




















assigned herein.  See 38 U.S.C.S. § 5107 (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial evaluation in excess of 20 percent for the orthopedic manifestations of status post herniated nucleus pulposus of the lumbosacral spine at L4-L5 and L5-S1 and status post intervertebral disc syndrome is denied.

From February 2, 2009, to June 6, 2010, a separate rating of 10 percent, but no higher, for right lower extremity radiculopathy is granted, subject to controlling regulations governing the payment of monetary awards.

From February 2, 2009, to June 6, 2010, a separate rating of 10 percent, but no higher, for left lower extremity radiculopathy is granted, subject to controlling regulations governing the payment of monetary awards.

Since June 7, 2010, a rating in excess of 10 percent for right lower extremity radiculopathy is denied.


Since June 7, 2010, a rating in excess of 10 percent for left lower extremity radiculopathy is denied.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


